NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

RANDY A. HART,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D20-1296
                                         )
MARK INCH, Secretary, Department of      )
Corrections,                             )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Ellen S. Masters, Judge.

Randy A. Hart, pro se.




PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and SLEET, JJ., Concur.